DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (WO 2015/098001, reference cited by Applicant – note that US 2016/0326364 will be used as English language equivalent).
Minami disclosed polyester resin composition and film obtained from this composition ( see [0078]), which may comprises different PHA polyesters (polyhydroxyalkanoate) – see Abstract, including  Poly(3-hydroxybutyrate-co-4-hydroxybutyrate) – P3HB4HB hereafter ( see [0021]). Minami further disclosed that P3HB4HB may comprise up to 20 mole% of 4HB monomer ( see [0034]) and that PHA has weight average Molecular weight ( Mw)  in range from 200,000 to 2,500,000 – see [0037], which was measured by using polystyrene standards ( see [0038]).
	Minami is silent with respect to Regarding Mn (number average molecular weight). However, becuase Mn is inherently lower than Mw, then limitation of Claim 4 is also satisfied. ( regarding relation between different molecular weights Mn, Mw, Mz  addition see for example, Wikipedia Article Molar mass distribution - https://en.wikipedia.org/wiki/Molar_mass_distribution). In addition see  Vigneswari et al " Enhanced production of poly(3-hydroxybutyrate-co-4-hydroxybutyrate) copolymer with manipulated variables and its properties", 2009 – reference attached- as evidence that during enzymatic synthesis of P3HB4HB polydispersity various in range from 1.8 to about 3.0. ( see Table 5, page 552).
2.2.	Thus, Minami disclosed the use of basic PHA and specifically P3HB4HB for  production of molded articles, including films, wherein  P3HB4HB has same ( overlapping)  range of Mw and same range of 4HB monomer. 
	Therefore, Minami renders obvious Applicant's claimed subject matter as established in the art : "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)	
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kann et al ( US 2014/0051787),
3.1.	Regarding Claims 1-7 Kann disclosed polymeric composition and film obtained from this composition, wherein composition may comprise different PHA, including different P3HB4HB wherein content of 4HB monomer can be in different ranges depending on properties of the P3HB4HB :
 a) 30 to 45 wt% - see Abstract); or b) 5 to 15 wt% - see [0015]; or c) 20-50 wt%  - see [0016].
	Therefore, Kann disclosed 	P3HB4HB wherein content of 4HB monomer completely overlapping with range of this monomer as claimed by Applicant. 
3.2.	Regarding Mw and Mn Kann teaches  that: "  Mw is generally
greater than or equal to Mn" – see [0045] and also disclosed that PHA have  Mw based on polystyrene standard is in range from " 100,000 to about 2.5 million" and " about 1,300,000, about 1,400,000, about 1,500,000, about 1,600,000, about 1,700,000, about 1,800,000, about 1,900,000 about 2,000,000..." – see [0046].
3.3.	Regarding Claim 6  Kann also teaches that ( see [0064]):" In certain embodiments, the starting PHA can be a copolymer ( containing two or more different monomer units) in which the different monomers are randomly distributed in the polymer chain. Examples of PHA copolymers include ... poly 3-hydroxybutyrate-co-4-hydroxybutyrate (hereinafter referred to as P3HB4HB), .." and (see [0065])" By selecting the monomer types and controlling the ratios of the monomer units in a given PHA copolymer a wide range of material properties can be achieved".
Kann disclosed use of basic PHA and specifically P3HB4HB for production of molded articles, including films, wherein P3HB4HB has same ( overlapping)  range of Mw and same range of 4HB monomer. 
	Therefore, Kann renders obvious Applicant's claimed subject matter as established in the art : "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)	

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO -892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763